575 S.W.2d 417 (1978)
Ex parte Alfred D. PRUSKE, Sr.
No. 12985.
Court of Civil Appeals of Texas, Austin.
December 22, 1978.
Van G. Hilley, Goodstein & Semaan, San Antonio, for relator.
James R. Bass, San Antonio, for appellee.
SHANNON, Justice.
This is an original habeas corpus proceeding filed in this Court by which relator Alfred D. Pruske, Sr. seeks his discharge from the custody of the sheriff of Comal County. Upon presentation of relator's application, this Court directed issuance of the writ and relator's release on bond.
Relator alleged that he was placed in the custody of the sheriff pursuant to an oral judgment of contempt issued by the district court of Comal County on December 15, 1978, on motion of relator's former wife. The contempt proceeding arose from relator's alleged failure to comply with a temporary order entered by the court in a divorce proceeding.
The parties agree that the oral judgment of contempt was issued on December 15, 1978, and on the same day, Pruske was committed to the custody of the sheriff of Comal County. This Court directed issuance of the writ and relator's release on bond late in the afternoon of December 15. According to counsel on December 19, 1978, at about 4:00 P.M., the district judge signed a written judgment of contempt.
Unless the contemptuous conduct is committed in the presence of the court, no person may be imprisoned for contempt unless pursuant to a written judgment of *418 contempt. Ex Parte Martinez, 160 Tex. 328, 331 S.W.2d 209 (1960); Ex Parte Puckitt, 159 Tex. 438, 322 S.W.2d 597 (Tex.1959); Ex Parte Pepper, 544 S.W.2d 836 (Tex.Civ. App.1976, writ dism'd w. o. j.), 548 S.W.2d 884 (Tex.1977). After relator's release by this Court on bail and during the course of the habeas corpus proceedings, the district court may not enter a written judgment of contempt thereby validating the void oral judgment. Ex Parte Hawkins, 545 S.W.2d 599 (Tex.Civ.App.1977); Ex Parte Spencer, 508 S.W.2d 698 (Tex.Civ.App.1974).
The relator is ordered discharged.